Citation Nr: 9934980	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  95-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1950 to June 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veteran's Affairs (VA).  In June 1997, the Board remanded 
this matter for additional development and readjudication.  
The RO has returned the case to the Board for further 
appellate action.

As noted in the June 1997 remand, the veteran appeared to 
raise the issue of entitlement to service connection for 
"problems with [his] nerves" as secondary to his service-
connected pulmonary tuberculosis in his August 1995 
substantive appeal.  The issue of secondary service 
connection for a nervous disorder has not been subsequently 
adjudicated by the RO and is, therefore, referred to the RO 
for appropriate action.


REMAND

As noted in the Board's June 1997 remand of this matter, 
service medical records show that the veteran had "far 
advanced" tuberculosis during his active military service.  
In May 1997, the veteran's representative, referring to the 
diagnosis of far advanced tuberculosis in November 1952, 
asserted that there was clear and unmistakable error in the 
May 1956 rating decision, which ultimately reduced the 
disability rating to zero percent.  The representative cited 
38 C.F.R. § 4.97 and the general rating formula for pulmonary 
tuberculosis for cases involving entitlement on August 19, 
1968.  Under that general rating formula, a minimum 
evaluation of 30 percent is assigned for inactive pulmonary 
tuberculosis following far advanced lesions diagnosed at any 
time while the disease process was active.  As the issue of 
clear and unmistakable error in the May 1956 rating decision 
in inextricably intertwined with the issue on appeal, the RO 
was instructed to adjudicate the issue.  It does not appear 
from the claims folder that the RO has complied with the 
Board's instruction.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter Court) held that 
a remand by the Board confers on the veteran the right to 
compliance with the remand order.  Accordingly, the RO must 
adjudicate the veteran's claim that the May 1956 rating 
decision that ultimately reduced the rating for pulmonary 
tuberculosis to zero percent constituted clear and 
unmistakable error.

In a statement date in November 1998, the veteran notified 
the RO that he had been treated at VA medical centers at 
Montgomery and Tuskegee, Alabama.  The claims folder contains 
no indication that the RO has attempted to secure records of 
recent treatment at such VA medical centers.

In its June 1997 remand, the Board also instructed the RO to 
afford the veteran a VA examination.  An examination was 
scheduled but the veteran failed to appear.  However, he 
subsequently requested an examination at another VA medical 
center.  The RO sent correspondence to the veteran inquiring 
when he would be available for examination at the medical 
center at which he was originally scheduled for examination.  
The veteran did not respond.  Nonetheless, as this matter 
must again be remanded, the RO is instructed to schedule the 
veteran for another VA respiratory system examination.  
Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder any pertinent 
records of treatment that are not 
currently part of the claims folder, 
including records of treatment at the VA 
medical centers at Montgomery and 
Tuskegee, Alabama.

2.  The RO should afford the veteran an 
examination to determine the nature and 
degree of disability due to service-
connected residuals of pulmonary 
tuberculosis, if any.  The examiner 
should express an opinion whether the 
veteran has continued disability, 
emphysema, dyspnea on exertion, or other 
impairment of health as a result of the 
service-connected, inactive pulmonary 
tuberculosis.  The examiner should also 
express an opinion whether the diagnosis 
of COPD represents an unrelated 
respiratory disorder or a manifestation 
of the service connected disorder.  The 
claims folder should be reviewed by the 
examiner before the examination.  All 
necessary tests should be conducted.

3.  The RO should reevaluate the 
veteran's disability from his service-
connected, inactive pulmonary 
tuberculosis.  In addition, the RO should 
adjudicate the claim that the May 1956 
rating decision which assigned a zero 
percent disability rating for residuals 
of tuberculosis constituted clear and 
unmistakable error.  If the benefit 
sought on appeal remains denied, the RO 
should furnish to the appellant and his 
representative a supplemental statement 
of the case and give them the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












